DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
It is noted that the Abstract of the record contains multiple paragraphs, more than 150 words in length, and legal phraseology such as “wherein” and “said”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “30oC,, at” should read “30oC, at” in line 4. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
“vertical. Preferably” should read “vertical manner. Preferably” in paragraph [0032], line 3;
“30oC,, at” should read “30oC, at” in paragraph [0016], line 6; paragraph [0035], line 2; paragraph [0073], line 2; 
“30oC,. Most” should read “30oC. Most” in paragraph [0072], line 3;
“(103)” should read “(203)” in paragraph [0148], line 5, for consistency with Figure 2A.
Appropriate correction is required.

It is noted that the Specification of the recites “URL: https://dedietrich.com/en/solutions-and-products/halide-treatment/hcl-treatment/absorption-hydrogen-chloride/isothermal” in paragraph [0042]. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claims 1, 4-7, 9, and 11-14 are objected to because of the following informalities:  
It is suggested to change “which” to “wherein the” in claim 1, lines 2, 5 and 14.
It is suggested to change “such” to “the” in claim 1, lines 8, 17, and 23.
In order to ensure consistency and clarity, it is suggested to amend “aqueous solution” to “the aqueous first hydrolysate product solution” in claim 1, line 10.
In order to ensure consistency and clarity, it is suggested to amend “reactor comprises” to “one or more reactors comprise” in claim 1, lines 19-20.
It is suggested to change “kg/m3” to “kg/m3” in claim 1, line 22.
In order to ensure consistency and clarity, it is suggested to amend “reactor” to “one or more reactors” in line 23 of claim 1, lines 2 and 3 of claim 2, and line 2 of claim 3. 
To ensure consistency and clarity, it is suggested to change “aqueous solution” to “the aqueous second hydrolysate product solution” in claim 4, line 2. 
To ensure clarity, it is suggested to amend “wherein non-aqueous” to “wherein the non-aqueous” in claim 9, line 2.
It is suggested to change “such” to “the” in claim 11, line 4.
It is suggested to change “which” to “the” in claim 11, line 5.
It is suggested to insert “the” between “of” and “first” in claim 11, line 6.

It is suggested to change “such” to “the” in claim 12, lines 5, 9, 10, 16, 20 and 21. 
It is suggested to insert “the” between “of” and “first” in claim 12, line 6.
To ensure clarity, it is suggested to amend “an” to “the” in claim 12, line 6.
Claim 1, line 9 recites “remaining solid material”, claim 12, line 7 recites “pre-hydrolyzed solid material”. To ensure clarity, it is suggested to use either “remaining solid material” or “pre-hydrolyzed solid material” throughout the claims.
To ensure clarity, it is suggested to amend “aqueous solution” to “the aqueous first hydrolysate product solution” in claim 12, line 8.
It is suggested to change “which” to “wherein the” in claim 12, lines 11 and 22.
To ensure clarity and proper antecedent basis, it is suggested to insert “liquid” in between “the” and “non-aqueous” in claim 12, line 13. 
It is suggested to amend “a” to “the” in claim 12, line 14.
To ensure clarity, it is suggested to amend “a second” to “the second” in claim 12, lines 16-17.
To ensure clarity, it is suggested to amend “an aqueous” to “the aqueous” in claim 12, line 17.
To ensure clarity, it is suggested to amend “a residue” to “the residue” in claim 12, line 18.
To ensure clarity, it is suggested to amend “aqueous solution” to “the aqueous second hydrolysate product solution” in claim 12, line 19.  
To ensure proper antecedent basis and clarity, it is suggested to amend “additional non-aqueous” to “additional liquid non-aqueous” in claim 12, lines 19-20.

It is suggested to amend “(ii), (iii) solid” to “(ii) and (iii), the solid” in claim 13, line 3. 
	It is suggested to amend “which” to “wherein the” in claim 14, lines 2, 5, and 14.
	It is suggested to amend “such” to “the” in claim 14, lines 7, 17, and 24.
	To ensure proper antecedent basis, it is suggested to amend “aqueous solution” to “aqueous first hydrolysate product solution” in claim 14, line 10. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
Further, it is unclear if “preferably equal to or less than 30oC” is required in the claim. The examiner interprets “preferably equal to or less than 30oC” as being optional (i.e., not required). Clarification is requested.

Claim 1 recites the limitation "preferably hydrophobic”. However, it is unclear if "preferably hydrophobic” is required in the claim. The examiner interprets “preferably hydrophobic” as being optional (i.e., not required). Clarification is requested.

Claim 1 recites “one or more reactors and wherein the reactor comprises a cylindrical vessel with its axis arranged in an essentially vertical manner” (emphasis added). However, it is unclear whether only one reactor comprises a cylindrical vessel, whether all reactors present comprise cylindrical vessels, etc. The examiner interprets “the reactor” as “the reactor or reactors”. This interpretation is speculative. Clarification is requested. 

The term “essentially” in claims 1 and 14 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does It is unclear whether the axis of the reactor is arranged in a vertical manner, is tilted 60o from the upright position, etc. The examiner interprets “essentially vertical” as vertical. This interpretation is speculative. Clarification is requested.  

Regarding dependent claims 2-13, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Regarding dependent claim 15, this claim does not remedy the deficiencies of parent claim 14 noted above, and is rejected for the same rationale.

Claim 2 recites “the displacement fluid after step (ii) is removed”. However, it is unclear whether this refers to the replacing the non-aqueous displacement fluid with a second aqueous hydrochloric acid solution in step (iii) of claim 1, refers to the removal of a different displacement fluid after step (iii) of claim 1, etc. The examiner interprets “the displacement fluid after step (ii)” as the non-aqueous displacement fluid in step (iii). This interpretation is speculative. Clarification is requested. 

Claim 3 recites “the displacement fluid supplied from the top of the reactor in step (ii)”. However, there is no recitation of any displacement fluid being supplied from the top of any reactor in step (ii), and therefore there is insufficient antecedent basis for this limitation in the claim. The examiner interprets “the displacement fluid supplied from the top of the reactor” as the non-aqueous displacement fluid. This interpretation is speculative. Clarification is requested.

Claim 5 recites “the fluid comprises or consists of an inert gas or an inert liquid”, and the claim also recites “preferably hydrophobic” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, it is unclear if “preferably hydrophobic is required in the claim. The examiner interprets “preferably hydrophobic” being optional (i.e., not required). This interpretation is speculative. Clarification is requested.


Claims 11 and 13 recite “solid material is residing …”. However, it is unclear whether “solid material” refers to the solid material containing hemicellulose, cellulose, and lignin in claim 1, refers to the remaining solid material in step (i) of claim 1, etc. The examiner interprets “solid material” as the solid material containing hemicellulose, cellulose, and lignin. This interpretation is speculative. Clarification is requested.

Claim 11 recites “a stationary phase within a reactor” (emphasis added). However, claim 1 recites “one or more reactors”. It is unclear whether the stationary phase resides within only one reactor, within one or more reactors, etc. The examiner interprets “a reactor” as “the one or more reactors”. This interpretation is speculative. Clarification is requested.

Claim 12 recites “a mobile phase that moves through such reactor” (emphasis added). However, claim 1 recites “one or more reactors”. It is unclear whether the mobile phase moves through only one reactor, through one or more reactors, etc. The examiner interprets “such reactor” as “the one or more reactors”. This interpretation is speculative. Clarification is requested.

Claim 13 recites the limitation "preferably in a continuous or semi-continuous fashion”. However, it is unclear if "preferably in a continuous or semi-continuous fashion” is required in the claim. The examiner interprets “preferably in a continuous or semi-continuous fashion” as being optional (i.e., not required). Clarification is requested.

Claim 14 recites the limitation "preferably hydrophobic”. However, it is unclear if "preferably hydrophobic” is required in the claim. The examiner interprets “preferably hydrophobic” as being optional (i.e., not required). Clarification is requested.

Claim 14 recites the broad recitation a density equal to or less than 1000 kilograms per cubic meter, and the claim also recites a density less than 950 kilograms per cubic meter which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further, claim 14 recites the limitation "preferably having a density of less than 950 kilograms per cubic meter”. However, it is unclear if "preferably having a density of less than 950 kilograms per cubic meter” is required in the claim. The examiner 

Claim 15 recites “said non-aqueous displacement fluid is supplied at the top of said reactor” (emphasis added). However, claim 14 recites “at least one reactor”. It is unclear whether said non-aqueous displacement fluid is supplied at the top of one reactor, of at least one reactor, etc. The examiner interprets “said reactor” as “said at least one reactor”. This interpretation is speculative. Clarification is requested.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kose et al. (WO 2016/082816 A1), hereinafter Kose, in view of Powell et al. (US 2015/0167235 A1), hereinafter Powell, and Radillo et al., Fermentable Sugars From Lupinus rotundiflorus Biomass by Concentrated Hydrochloric Acid Hydrolysis, 2011, BioResources, Vol. 6(1), pages 344-355, hereinafter Radillo, as evidenced by Chen, Lignocellulose Biorefinery Feedstock Engineering, 2015, Principles and Applications, Pages 37-86, hereinafter Chen and Engineering ToolBox: Liquids – Densities, hereinafter Engineering ToolBox – Densities.

Regarding claims 1 and 14, Kose teaches a process for hydrolyzing plant biomass (Kose, abstract), wherein hemicelluloses from the biomass preferably dissolve (Kose, page 2, paragraph 10), higher concentrated acid fraction preferably dissolves the cellulose present (Kose, page 2, paragraph 11), and the residue present in the reactor (lignin) itself binds hydrochloric acid (Kose, page 2, paragraph 12) (i.e., conversion of a solid containing hemicellulose, cellulose, and lignin) comprising,

whereinafter a higher concentrated acid fraction dissolves the cellulose present and there is residue present in the reactor (lignin) (i.e., remaining solid material after the first step) (Kose, page 2, paragraph 11-12);
thereafter, 40 to 42% hydrochloric acid (i.e., a second aqueous hydrochloric acid solution which has a hydrochloric acid concentration in the range from equal to or more than 40.0 % to equal to or less than 51.0 %) is introduced from below through the reactor into the reactor, wherein this hydrochloric acid displaces the low-concentration acid present in the reactor and this higher concentrated acid fraction (i.e., aqueous second hydrolysate product) preferably dissolves the cellulose present (i.e., hydrolyzing at least part of the cellulose of the remaining solid material by replacing the low-concentration acid present) (Kose, page 2, paragraph 12);
wherein with the separation of the acid-soluble substance, there is residue present in the reactor (lignin) (i.e., yielding a residue). 

Regarding claims 1 and 14, Kose does not explicitly disclose (a) a temperature equal to or less than 40oC, preferably equal to or less than 30oC, and wherein hydrochloric acid concentration has the units of weight percent, based on the weight amount of water and hydrochloric acid, and (b) displacing aqueous solution from the remaining solid material with a non-aqueous displacement fluid and replacing the non-aqueous displacement fluid with a second aqueous hydrochloric acid solution, wherein the non-aqueous displacement fluid is a non-aqueous liquid with a density equal to or less than 1000 kilograms per cubic meter, wherein the non-aqueous displacement fluid is supplied to such reactor at the top of said reactor in a downward fashion, pushing out said aqueous first hydrolysate product solution at the bottom from said reactor, and wherein the reactor comprises a cylindrical vessel with its axis arranged in an essentially vertical manner.
With respect to the difference (a), Radillo teaches a two-stage hydrolysis process using only concentrated hydrochloric acid to generate fermentable carbohydrates from biomass (Radillo, page 344, “Abstract”), and wherein 20 g ground plant material (i.e., biomass) were hydrolyzed with 100 mL of 32% (w/w) at 20oC (i.e., at a temperature equal to or less than 40oC), and the solid residue from the first hydrolysis was digested likewise at 20oC using 100 mL of 42.6% (w/w) hydrochloric acid (i.e., at a temperature equal to or less than 40oC) (Radillo, page 347, Section “Acid Hydrolysis”).
As Radillo expressly teaches, this saccharification process is relatively simple and has an acceptable yield (Radillo, page 352, “Conclusion”, paragraph 2) and 
Radillo is analogous art, as Radillo is drawn to two-stage hydrolysis process using hydrochloric acid to generate fermentable carbohydrates from biomass (Radillo, page 344), wherein hydrolysis of plant materials released mainly xylose and glucose in the first step and mostly glucose in the second (i.e., hydrolyzing mainly hemicellulose in the first step and cellulose in the second step) (Radillo, page 352, “Conclusion”; page 344, “Abstract”; page 350, Table 2).
In light of the motivation of hydrolyzing at temperature of 20oC taught in Radillo, it therefore would have been obvious to one of ordinary skill in the art to add the temperature condition of Radillo in the process of Kose, in order to have a simple process with an acceptable yield and release mainly xylose and glucose in the first step and mostly glucose in the second step, and thereby arrive at the claimed invention.
It would have been obvious to one of ordinary skill in the art that the 35 to 37% hydrochloric acid and 40 to 42% hydrochloric acid would have the units w/w as taught by Radillo, and wherein the units w/w are based on the weight amount of water and hydrochloric acid, as w/w based on the amount of water and acid are common units to measure concentration of acids. 

With respect to the difference (b), Powell teaches the treatment of biomass and wherein a rinse step may be deployed to displace the treatment water from the bed, and the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), 
3 as evidenced by Engineering Toolbox – Densities (i.e., the displacement fluid is a non-aqueous liquid having a density equal to or less than 1000 kilograms per cubic meter), 
and wherein the first contact zone and the second contact zone may be in one vessel or in separate vessels (Powell, [0037]), wherein the vessels may be reactors (Powell, [0057]) of cylindrical shape with its axis arranged in a vertical manner (Powell, Fig. 1-3).
As Powell expressly teaches, the rinse step can be continued until the composition of impurities in the liquid exiting the bed is reduced to less than 25% of that found exiting in the treatment liquor before the rinse step (Powell, [0042]).
Powell is analogous art, as Powell is drawn to treatment of biomass (Powell, [0002]), such as lignocellulosic biomass, and the biomass can be chosen based upon cellulose content, hemicellulose content, and lignin content (Powell, [0023]) (i.e., a solid material containing hemicellulose, cellulose, and lignin). 
In light of the motivation of using a solvent in a rinse step taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate a rinse step comprising solvent such as an organic solvent as taught by Powell in the method as taught by Kose to displace the low-concentration acid and be displaced by the higher concentrated acid, in order to reduce the impurities in the liquid exiting the reactor prior to the second hydrolysis step, and thereby arrive at the claimed invention. 
Further, it would be obvious to one of ordinary skill in the art to supply the organic solvent in the rinse step taught in Powell to reactor at the top of the reactor in a 
Additionally, it would be obvious to one of ordinary skill in the art that the reactor as taught by Kose would comprise a cylindrical vessel with its axis in a vertical manner as taught by Powell, as this is a common shape and orientation for reactors, and thereby arrive at the claimed invention. 

Regarding claim 4, Kose further teaches wherein all acid must be completely removed from the reactor wherein lignin residue is present, and wherein this was done by introducing water coming from above into the reactor and the existing highly concentrated acid could be slowly removed by displacement with water of the acid (Kose, page 2, paragraph 12-14) (i.e., displacing aqueous solution from the residue).

Regarding claim 4, Kose does not explicitly disclose displacing the aqueous solution with additional non-aqueous displacement fluid. 
With respect to the difference, Powell teaches the treatment of biomass and wherein a rinse step may be deployed to displace the treatment water from the bed, and the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), wherein suitable organic solvents may include ethanol, ethylene glycol, propylene glycol, and glycerol (i.e., non-aqueous displacement fluid).

Powell is analogous art, as Powell is drawn to treatment of biomass (Powell, [0002]), such as lignocellulosic biomass, and the biomass can be chosen based upon cellulose content, hemicellulose content, and lignin content (Powell, [0023]) (i.e., a solid material containing hemicellulose, cellulose, and lignin). 
In light of the motivation of using a solvent in a rinse step taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate a rinse step comprising solvent such as an organic solvent as taught by Powell in the method as taught by Kose in view of Powell and Radillo to displace the higher concentrated acid, in order reduce the impurities in the liquid exiting the reactor, and thereby arrive at the claimed invention.

Regarding claim 9, Kose does not explicitly disclose wherein non-aqueous displacement fluid is retrieved from step (iii), optionally stored in a displacement fluid storage vessel, and recycled to step (ii).
With respect to the difference, Powell teaches recycling the water used to wash the biomass [0027].
As Powell expressly teaches, recycling the water used to wash the biomass minimizes the amount of water used in the process and minimizes the amount of waste water generated in the process (Powell, [0027]).

In light of the motivation of recycling the water used to wash the biomass taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate recycling as taught by Powell to the solvent in the rinse step (i.e., non-aqueous displacement fluid) in the method as taught by Kose in view of Powell and Radillo to minimize the amount of the solvent used in the process and minimize the amount of waste generated in the process, and thereby arrive at the claimed invention.
It is noted that the limitation “optionally stored in a displacement fluid storage vessel” is optional, and therefore not required.

Regarding claims 11 and 12, Kose further teaches wherein  
hydrolyzing plant biomass (Kose, abstract), wherein hemicelluloses from the biomass preferably dissolve (Kose, page 2, paragraph 10), higher concentrated acid fraction preferably dissolves the cellulose present (Kose, page 2, paragraph 11), and the residue present in the reactor (lignin) itself binds hydrochloric acid (Kose, page 2, paragraph 12) (i.e., solid material containing hemicellulose, cellulose, and lignin) comprising,
plant biomass of any kind is filled in upright acid-fast reactors (i.e., the solid material is residing in a stationary phase within a reactor), 35% to 37% hydrochloric acid (i.e., zone of mobile phase comprising one or more portions of first aqueous 
whereinafter a higher concentrated acid fraction dissolves the cellulose present and there is residue present in the reactor (lignin) (i.e., remaining solid material after the first step; pre-hydrolyzed solid material) (Kose, page 2, paragraph 11-12);
thereafter, 40 to 42% hydrochloric acid (i.e., zone of mobile phase comprising one or more portions of second aqueous hydrochloric acid solution) is introduced from below through the reactor into the reactor (i.e., contacting the remaining solid material), wherein this hydrochloric acid displaces the low-concentration acid present in the reactor and this higher concentrated acid fraction preferably dissolves the cellulose present (i.e., aqueous second hydrolysate product) (Kose, page 2, paragraph 12);
wherein with the separation and separation of the acid-soluble substance, there is residue present in the reactor (lignin) (i.e., yielding a residue). 

Regarding claims 11 and 12, Kose does not explicitly disclose wherein aqueous solution is subsequently displaced from the remaining solid material with a non-aqueous displacement fluid, by contacting such remaining solid material in step (ii) with a subsequent zone of the mobile phase that moves through such reactor, which subsequent zone comprises one or more portions of a liquid non-aqueous displacement 
With respect to the difference, Powell teaches the treatment of biomass and wherein a rinse step may be deployed to displace the treatment water (i.e., aqueous solution) from the bed (i.e., remaining solid material), and the rise step may employ a solvent (i.e., a zone comprising one or more portions of a liquid displacement fluid) (Powell, [0042]), wherein suitable organic solvents may include ethanol, ethylene glycol, propylene glycol, and glycerol (i.e., wherein the liquid displacement fluid is non-aqueous) (Powell, [0063]).
As Powell expressly teaches, the rinse step can be continued until the composition of impurities in the liquid exiting the bed is reduced to less than 25% of that found exiting in the treatment liquor before the rinse step (Powell, [0042]).
Powell is analogous art, as Powell is drawn to treatment of biomass (Powell, [0002]), such as lignocellulosic biomass, and the biomass can be chosen based upon cellulose content, hemicellulose content, and lignin content (i.e., a solid material containing hemicellulose, cellulose, and lignin) (Powell, [0023]). 
In light of the motivation of using a solvent in a rinse step taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate a rinse step comprising solvent such as an organic solvent as taught by Powell in the method as taught by Kose in view of Powell and Radillo to displace the low-concentration acid (i.e., aqueous solution) and be displaced by the 40 to 42% hydrochloric acid (i.e., second aqueous hydrochloric acid solution), in order reduce the 
	It is noted that the limitation “optionally aqueous solution is subsequently displaced from the residue with additional non-aqueous displacement fluid, by contacting such residue in an optional step (iv) with a subsequent zone of the mobile phase that moves through such reactor in a downward fashion, which 5AKC 063aPreliminary Amendmentsubsequent zone comprises one or more further portions of additional liquid non- aqueous displacement fluid” is optional and therefore not required.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kose in view of Powell and Radillo, as applied to claim 1, and further evidenced by Engineering ToolBox: Liquids and Gases – Boiling Points, hereinafter Engineering Toolbox – Boiling Points.
Regarding claim 6, Powell teaches wherein the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), wherein suitable organic solvents may include ethylene glycol (Powell, [0063]), which has a boiling point of 197oC (i.e., boiling temperature of equal to or more than 80oC) at 14.7 psia (i.e., 0.1 MegaPascal) as evidenced by Engineering Toolbox – Boiling Points.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kose in view of Powell and Radillo, as applied to claim 1, and further evidenced by CHERIC: Temperature Dependent Properties - Liquid Viscosity of ETHANOL.
oC, which is substantially close to 20oC) of 1.138 cP (i.e., equal to or less than 5 cP) as evidenced by CHERIC. 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kose in view of Powell, as applied to claim 1, further in view of Riehm (US 2,778,751), hereinafter Riehm. 

Regarding claim 10, Kose does not explicitly disclose wherein the process is carried out in a plurality of reactors, connected in series, comprising in the range from equal to or more than 2 to equal to or less than 16 reactors, and wherein the mobile phase is an intermittent, semi-continuous or continuous mobile phase.
With respect to the difference, Riehm teaches the hydrolysis of cellulosic materials with high concentrated hydrochloric acid (Riehm, col. 1, lines 15-16) and wherein the apparatus consists of 4 towers (i.e., 4 reactors, which is within the claimed range of from equal to or more than 2 to equal to or less than 16 reactors) (Riehm, col. 2, lines 42-43; Fig. 1), and the invention may be carried out with a smaller or larger number of towers, e.g. with 3 or 6 towers (Riehm, col. 4, lines 4-5), wherein a plurality of reaction towers is connected in series and that a continuous current of liquid (i.e., continuous mobile phase) is passed in each tower (Riehm, col. 4, lines 16-19). 
As Riehm expressly teaches, a completely continuous saccharification process requires a relatively small reacting zone and avoids the drawbacks of the known 00 hour, the apparatus is in the same state as at 000 hour, with the sole difference that the whole saccharification column and the whole washing column have advanced by a full tower length (Riehm, col. 3, lines 10-50; Fig. 1) (i.e., continuous output), whereas in the Rheinau process, its output is essentially governed by the charging sequence of the diffusors (Riehm, col. 1, lines 24-26).
Riehm is analogous art, as Riehm is drawn to the hydrolysis of cellulosic materials with hydrochloric acid (Riehm, col. 1, lines 15-16).
In light of the motivation of using a plurality of towers connected in series with a continuous current of liquid passed in each tower taught in Riehm, it therefore would have been obvious to one of ordinary skill in the art to incorporate the plurality of reaction towers connected in series and continuous current of liquid of Riehm in the process of Kose in view of Powell and Radillo, in order to have a relatively small reacting zone and the output to not be governed by the charging sequence, and thereby arrive at the claimed invention.

Regarding claim 13, Kose further teaches wherein plant biomass (i.e., solid material) is filled in reactors, 35 to 37% hydrochloric acid (i.e., first aqueous hydrochloric acid solution) is slowly passed through the reactor from bottom to top, thereafter 40 to 
However, Kose does not explicitly disclose wherein the process is carried out in a reactor sequence of two or more reactors, and wherein the first aqueous hydrochloric acid solution and/or the second aqueous hydrochloric acid solution is/are passed from one reactor into another reactor. 
With respect to the difference, Riehm teaches wherein a liquid column consisting of defined contiguous zones is caused to travel continuously through the stationary wood (Riehm, col. 2, lines 8-10; Fig. 1), wherein the invention is preferably carried out in such a way that a plurality of reaction towers is connected in series and that a continuous current of liquid is passed in each tower from the top to the bottom (Riehm, col. 4, lines 16-19; Fig. 1), and wherein the apparatus consists of 4 towers (i.e., two or more reactors) (Riehm, col. 2, line 42; Fig. 1).
As Riehm explicitly teaches, an apparatus comprising 4 towers offers particular advantages for carrying out the invention on a technical scale (Riehm, col. 4, lines 5-8) and a completely continuous saccharification process avoids the drawbacks of the known methods, such as the output essentially governed by the charging sequence of diffusors (Riehm, col. 1, lines 24-28 and 52-55). 

In light of the motivation of using a plurality of towers connected in series with a continuous current of liquid passed in each tower taught in Riehm, it therefore would have been obvious to one of ordinary skill in the art to incorporate the continuous current of liquid is passed in each of 4 towers of Riehm in the process of Kose in view of Powell and Radillo, in order for the output to not be governed by the charging sequence, and thereby arrive at the claimed invention.

Allowable Subject Matter
Claims 2-3, 5, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, although Powell teaches wherein a rinse step may be deployed to displace the treatment water from the bed, and the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), wherein suitable organic solvents may include ethanol, ethylene glycol, propylene glycol, glycerol, and phenolics (Powell, [0063]), Powell does not teach wherein the solvent after step (ii) is removed from the top of the reactor by pumping the second aqueous hydrochloric acid solution into the reactor from the bottom. 
Further, there is no motivation to remove the solvent from the top of the reactor by pumping a second aqueous hydrochloric acid solution into the reactor from the bottom in Powell.

Regarding claim 3, although Powell teaches wherein a rinse step may be deployed to displace the treatment water from the bed, and the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), wherein suitable organic solvents may include ethanol, ethylene glycol, propylene glycol, glycerol, and phenolics (Powell, [0063]), Powell does not teach wherein the displacement fluid is supplied from the top of the reactor in step (ii) and wherein after the displacement fluid has reached the bottom of the reactor, supplying the displacement fluid in step (ii) is stopped and the pumping in of the second aqueous hydrochloric acid solution is started. 
Further, there is no motivation to stop supplying displacement fluid and start pumping in a second aqueous hydrochloric acid solution after the displacement fluid has reached the bottom of the reactor in Powell. 

Regarding claim 5, although Powell teaches the solvents ethanol, ethylene glycol, propylene glycol, and glycerol, Powell does not teach an inert gas or an inert liquid. 
Further, there is no motivation to substitute the inert gas or inert liquid of claim 5 in for the solvents in Powell. 

Regarding claim 8, although Powell teaches the solvents ethanol, ethylene glycol, propylene glycol, and glycerol, Powell does not teach the fluid to be any of the fluids as claimed in claim 8. 


Regarding claim 15, although Powell teaches wherein a rinse step may be deployed to displace the treatment water from the bed, and the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), wherein suitable organic solvents may include ethanol, ethylene glycol, propylene glycol, glycerol, and phenolics (i.e., non-aqueous displacement fluid) (Powell, [0063]), Powell does not teach wherein said solvent (i.e., non-aqueous displacement fluid) is supplied at the top of said reactor until said solvent exits the bottom of the reactor, at or after which moment the supply of solvent at the top of said reactor is stopped and subsequently or simultaneously a second aqueous hydrochloric acid solution is supplied at the bottom of said reactor thereby reversing the flow of the solvent in an upward fashion and pushing out the solvent at the top of the reactor. 
Further, there is no motivation to supply the solvent (i.e., non-aqueous displacement fluid) at the top of a reactor until the solvent exits the bottom of the reactor, at or after which moment stopping the supply of the solvent and subsequently or simultaneously supplying a second aqueous hydrochloric acid solution at the bottom of said reactor and pushing out the solvent at the top of the reactor. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holtzapple et al. (US 2009/0114591 A1) teaches a pre-treatment reaction process for biomass including hydrochloric acid catalyzed pretreatment, comprising displacement extraction to recover soluble species, letting liquid present in the biomass to be displaced by incoming liquid without any mixing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/R.S.S./Examiner, Art Unit 1732           

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                         1/5/22